Citation Nr: 0008186	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
cancer, secondary to exposure to ionizing radiation

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for loss 
of left kidney, secondary to exposure to ionizing radiation.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sterility, secondary to exposure to ionizing radiation.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disintegrating discs, secondary to exposure to ionizing 
radiation.

5.  Entitlement to service connection for loss of teeth, 
secondary to exposure to ionizing radiation.

6.  Entitlement to service connection for loss of left 
kidney, secondary to exposure to ionizing radiation.

7.  Entitlement to service connection for sterility, 
secondary to exposure to ionizing radiation.

8.  Entitlement to service connection for disintegrating 
discs, secondary to exposure to ionizing radiation.

9.  Entitlement to service connection for skin cancer, 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Anne E. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1947.


This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.

This case was previously before the Board and was the subject 
of an August 1996 remand which sought development of the 
evidence.  This claim was also the subject of an April 1998 
remand which sought to ensure compliance with due process 
considerations.  That development has been conducted and 
these claims are again before the Board.


FINDINGS OF FACT

1.  The December 1982 and October 1984 RO rating decisions 
which denied service connection for skin cancer, loss of left 
kidney, sterility, a low back condition, and bone 
deterioration secondary to exposure to ionizing radiation are 
final.

2.  The evidence submitted subsequent to the October 1984 
final RO rating decision bears directly and substantially 
upon the specific matters under consideration, and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims of entitlement to 
service connection for skin cancer, loss of left kidney, 
sterility, and disintegrating discs secondary to exposure to 
ionizing radiation.

3.  The evidence shows that the veteran was exposed to 1.0 
rem in service, with an upper bound of 1.4 rem.

4.  The evidence of record does not provide any evidence 
which shows that the veteran's skin cancer, loss of teeth, 
loss of left kidney, sterility, or disintegrating discs are 
the result of his exposure to radiation in service.

5.  Loss of teeth, loss of left kidney, sterility, and 
disintegrating discs are not considered radiogenic diseases.

6.  The evidence does not show that the veteran complained of 
or was treated for skin cancer, loss of teeth, loss of left 
kidney, sterility, or disintegrating discs in service, nor 
does the medical evidence show that his loss of teeth, loss 
of left kidney, sterility, or disintegrating discs are the 
result of his service, or any disease or injury incurred in 
or aggravated by service, to include exposure to radiation.


CONCLUSIONS OF LAW

1.  The December 1982 and October 1984 RO rating decisions 
which denied entitlement to service connection for skin 
cancer, loss of left kidney, sterility, and bone 
deterioration secondary to exposure to ionizing radiation are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(1999).

2.  The evidence received subsequent to the October 1984 RO 
rating decision is new and material and serves to reopen the 
veteran's claims of entitlement to service connection for 
skin cancer, loss of left kidney, sterility, and 
disintegrating discs secondary to exposure to ionizing 
radiation.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The veteran's claims of entitlement to service connection 
for loss of teeth, loss of left kidney, sterility, 
disintegrating discs, and skin cancer secondary to exposure 
to ionizing radiation are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for skin 
cancer, loss of left kidney, sterility and disintegrating 
discs secondary to exposure to ionizing radiation.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Veterans Appeals has held that 
pursuant to the holding of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), a three-step analysis of appeals of whether new 
and material evidence has been submitted to reopen a claim is 
necessary.  The Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108 (West 1991).  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility pursuant to Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
see also Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the veteran did not perfect an appeal of 
the December 1982 rating decision denial of his claims of 
entitlement to service connection for skin cancer, loss of 
left kidney, sterility, a low back condition, and 
deteriorating bones secondary to exposure to ionizing 
radiation or the October 1984 rating decision which continued 
the denial of those claims.  Those rating decisions are 
therefore final.  38 U.S.C.A. § 7105 (West 1991).  Therefore, 
pursuant to the Court's holding in Evans v. Brown, 9 Vet. 
App. 273 (1996), the Board will consider whether new and 
material evidence has been submitted to reopen the veteran's 
claims of entitlement to service connection for skin cancer, 
loss of left kidney, sterility, and disintegrating discs 
secondary to exposure to ionizing radiation subsequent to the 
October 1984 rating decision which represents the most recent 
final denial of those claims.

The Board notes that while one of the veteran's current 
claims is entitlement to service connection for 
disintegrating discs of the back, that the previous denial 
for a low back condition and for deteriorating bones seem to 
encompass a previous denial of that claim, as at that time 
the veteran also claimed entitlement to service connection 
for "disintegrating discs."  In any event, as that claim is 
being reopened the Board finds no prejudice to the veteran in 
considering that claim on the basis of whether new and 
material evidence has been submitted.

The evidence received subsequent to the October 1984 rating 
decision includes a January 1997 radiation dose assessment 
prepared by Defense Special Weapons Agency which provides a 
revised and increased dose estimate of 1.0 rem for the 
veteran with an upper bound of 1.4 rem.  This revised dose 
estimate represents a significant increase from the previous 
dose estimate of 0.170 issued in March 1983.

The veteran claims that the disabilities in question were 
incurred as a result of exposure to ionizing radiation.  
Therefore, the Board finds that the new evidence, which 
includes a revised and increased estimate of the amount of 
radiation to which the veteran was exposed bears directly and 
substantially upon his claims such that it must be considered 
to fairly decide the merits of those claims.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen claim of entitlement to service 
connection for skin cancer, loss of left kidney, sterility, 
and disintegrating discs has been submitted and those claims 
are reopened.  Therefore, the Board will proceed to determine 
whether those claims are well grounded pursuant to the three 
step test established in Winters v. West, 12 Vet. App. 203, 
206 (1999); see also Elkins v. West, 12 Vet. App. 209 (1999).


II.  Entitlement to service connection for skin cancer, loss 
of teeth, loss of left kidney, sterility, and disintegrating 
discs, secondary to exposure to ionizing radiation.

The veteran contends that he was exposed to ionizing 
radiation in service, resulting in loss of teeth, loss of 
left kidney, sterility, disintegrating discs, and skin 
cancer.  He further contends that service connection for 
those disabilities is warranted.  After a review of the 
record, the Board finds that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims of 
entitlement to service connection for loss of teeth, loss of 
left kidney, sterility, disintegrating discs, and skin cancer 
secondary to exposure to ionizing radiation are well 
grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had loss of teeth, loss of left 
kidney, sterility, disintegrating discs, or skin cancer 
during service; (2) whether he currently has loss of teeth, 
loss of left kidney, sterility, disintegrating discs, or skin 
cancer; and if so, (3) whether any loss of teeth, loss of 
left kidney, sterility, disintegrating discs, or skin cancer 
is etiologically related to his service, or is proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service, to include exposure to ionizing 
radiation.  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  Arthritis, 
cardiovascular-renal disease, calculi of the kidney, and 
nephritis are chronic diseases with a presumptive period of 
one year.  38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection for a disease based on radiation exposure 
can be established under 38 C.F.R. § 3.311 (1999).  Under the 
relevant provisions of 38 C.F.R. § 3.311, it is stipulated 
that in all claims in which a radiogenic disease first became 
manifest after service, and it is contended that the disease 
is a result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose.  For this purpose, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following:  (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; and (xxiii) Prostate 
cancer and (xxxiv) any other form of cancer.  A radiogenic 
disease shall not include polycythemia vera.  If a claim is 
based on a disease other than the previously listed diseases, 
VA shall nevertheless consider the claim under these 
provisions provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311 (1999).

When it is determined that a radiogenic disease first became 
manifest within the presumptive period, before adjudication, 
the claim must be referred to the Undersecretary for Benefits 
for further consideration pursuant to § 3.311(c).  38 C.F.R. 
§ 3.311(b) (1999).  When a claim is forwarded for review, the 
Under Secretary for Benefits must consider the claim with 
reference to factors specified in § 3.311(e) and may request 
an advisory medical opinion from the Undersecretary of 
Health.  38 C.F.R. § 3.311(c) (1999).  The factors to be 
considered in determining whether a veteran's disease 
resulted from exposure to ionizing radiation in service 
include:  (1) the probable dose, in terms of dose type, rate 
and duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in 
its estimation; (2) the relative sensitivity of the involved 
tissue to induction, by ionizing radiation, of the specific 
pathology; (3) the veteran's gender and pertinent family 
history; (4) the veteran's age at time of exposure; (5) the 
time-lapse between exposure and onset of the disease; and (6) 
the extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease.  38 C.F.R. § 3.311(e) (1999).

The determination of service connection will be made under 
the generally applicable provisions of 38 C.F.R. Part 3, 
giving due consideration to all evidence of record, including 
any opinion provided by the Under Secretary for Health or an 
outside consultant, and to the evaluations published by VA 
pursuant to 38 C.F.R. § 1.17.  With regard to any issue 
material to consideration of a claim, the provisions of 
38 C.F.R. § 3.102, which mandate that the benefit of doubt be 
given to the veteran, apply.  38 C.F.R. § 3.311(f) (1999).

The Board is required to consider both the regulations for 
establishing service connection based upon exposure to 
radiation as well as the possibility of direct service 
connection.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of loss of 
teeth, loss of left kidney, sterility, or disintegrating 
discs while on active duty.  The Board does note that the 
veteran was treated in service for mumps in March 1946.  The 
Board notes that the veteran's October 1947 separation 
examination shows that his spine and extremities (bones, 
joints, muscles, feet), cardio-vascular system, heart, and 
genito-urinary system were all found to be normal.  The 
examination report notes that the veteran was missing teeth 
1, 16, 17, and 32, however the veteran's December 1945 
service entrance examination shows that those same four teeth 
were missing upon entry to service.  The veteran's October 
1947 separation examination shows that his blood pressure was 
134/86, and that his blood pressure three minutes after 
exercise was 140/95.

An August 1973 private medical report shows that the right 
kidney functioned normally although it was markedly small and 
contracted.  The left kidney exhibited compensatory 
hypertrophy.  There was slight caliectasis and some 
distortion of the upper pole calyces.  The etiology of those 
changes was not entirely clear.  They were thought to 
possibly be secondary to old polynephritis.  The examiner 
provided an impression of a markedly contracted left kidney 
which may have been secondary to either old chronic 
polynephritis or renal vascular disease.  The examiner felt 
that the normal function tended to favor chronic 
polynephritis.  The examiner also felt that the changes to 
the right kidney were also probably secondary to chronic 
polynephritis.

A subsequent August 1973 private medical report shows that 
the veteran underwent a left nephrectomy for a contracted 
polynephritic left kidney with hypertension.

An October 1978 private medical report notes that the veteran 
stated that he was sterile.  The veteran stated that he was 
exposed to radiation in Bikini atoll in June 1946.  Sterility 
tests shows no live sperm.  The examiner noted, "? 
radiation."

An August 1982 VA examination notes that the veteran provided 
a medical history of high blood pressure of 205/120 resulting 
in removal of the left kidney which had deteriorated.  The 
veteran also complained of sterility, loss of teeth, loss of 
left kidney, skin cancer, and deterioration of discs in the 
back.  The skin examination noted that the veteran was 
exposed to radiation in 1946.  He stated that he had 
developed lesions of the skin on the dorsum of the hands, 
wrists, and on the face.  He also had developed basal cell 
carcinoma of the right side of the posterior neck which was 
excised in 1981.  Examination revealed the presence of 
characteristic actinic keratosis in the sun-burned area on 
the dorsum of both hands and wrists.  No facial lesions were 
seen.  There was a healed scar of the right posterior neck 
with no evidence of recurrence or nodularity.  The 
cardiovascular examination notes that the veteran provided a 
history of having developed high blood pressure in 1973.  He 
was treated, but further investigation revealed a defect of 
the left renal artery, resulting in a nephrectomy in 1974.  
He had remained essentially normal since that time.  He had 
no specific treatment for hypertension since that time.  
Blood pressure was 134/80.  The veteran stated that he tested 
in 1957 and no live sperm were found over a period of several 
months.  He continued to have normal erections and 
ejaculations, but had never had children.  The penis was 
normal and the left testes was soft and approximately 10 
percent of the normal size.  The right testes was soft and 
was approximately 40 percent of the normal size.  The veteran 
gave a history of lumbar non-radiating pain which was 
aggravated by bending and lifting for several years.  The 
pain was aggravated by coughing or sneezing and acute 
episodes might happen three or four times per year, with pain 
persisting for two to three weeks and relieved by bed rest.  
Examination of the spine revealed normal contours and a 
normal range of motion at the cervical and dorsal spine.  
There was a decrease in the lumbar lordosis.  Lumbar flexion 
and lateral bending were normal in each direction.  The 
examiner provided diagnoses of actinic keratosis of the 
hands; status post excision of basal cell carcinoma of the 
right posterior neck; status postoperative left nephrectomy 
for hypertension; history of infertility with atrophy of the 
testes; and low back pain.  The accompanying X-rays of the 
lumbosacral spine were within normal limits.

A November 1982 letter from the Department of the Navy 
provides general information regarding Operation Crossroads.  
That letter notes that 99 percent of all radiation exposures 
at Crossroads ranged from 0.0 rem to 0.5 rem gamma.  The 
highest recorded cumulative exposure for an individual at 
Crossroads was 4.01 rem gamma.  That exposure was within 
national occupational radiation exposure standards which 
permitted 5.0 rem per calendar year.

A March 1983 letter from the Department of the Navy provides 
provided an estimated radiation dose of 0.010 rem for the 
veteran's participation in Operation Crossroads.

An August 1984 letter from the Department of the Navy 
provides a revised estimated radiation dose of 0.170 for the 
veteran's participation in Operation Crossroads.

A June 1993 private medical report notes several actinic 
keratoses and also a red pearly plaque.  The lesions were in 
the sun exposed areas only.  Areas covered by clothing were 
spared.  The veteran was described as a fair-skinned redhead 
and a retired construction worker.  The three areas on the 
face, back, and arms were found to be basal cell carcinoma 
and excised.

A September 1993 operative report notes that the veteran had 
an extensive basal cell carcinoma involving the posterior 
neck measuring eight centimeters by five centimeters which 
had been excised.  The defect remaining from the excision was 
repaired.

A December 1993 private medical report notes a finding of 
basal cell carcinoma in a two centimeter plaque on the back 
as well as keratitic red macules.  An excision was performed.

A January 1997 letter from the Defense Special Weapons Agency 
notes that the veteran participated in Operation Crossroads 
in 1946.  That letter also includes a dose estimate which 
considered the veteran's exposure to radiation from all the 
activities conducted in conjunction with that operation.  
That estimate provides an in depth analysis of the activities 
of the veteran and other servicemen during and after 
operation Crossroads.  The estimate concludes with an 
estimate that during the period from May 26, 1946, to 
September 27, 1946, the veteran was exposed to a total 
radiation dose of 1.0 rem, with an upper bound of 1.4 rem.  
That report also provided dose estimates for exposure to the 
kidney, testes, and bone with an internal dose estimate of 
less than 0.15 rem.

Based upon those dose estimates, the Director, Compensation 
and Pension Service requested a review of the veteran's file 
by the Undersecretary for Health to determine whether the 
veteran's claimed skin cancer could be attributed to his 
exposure to radiation.  A May 1997 memorandum from the Chief 
Public Health and Environmental Hazards Officer notes that a 
screening dose for skin cancer is not provided.  However, the 
report notes that skin cancer has usually been attributed to 
ionizing radiation at high doses, e.g., several rads.  Excess 
numbers of basal cell cancers have also been reported in skin 
which received estimated doses of nine to twelve rads in 
margins of irradiated areas.  That report concludes that, 
"In light of the above, in our opinion it is unlikely that 
the veteran's basal cell skin cancers can be attributed to 
exposure to ionizing radiation in service."

Based upon the above opinion, the Director, Compensation and 
Pension Service provided a May 1997 letter which stated that, 
"it is our opinion that there is no reasonable possibility 
that the veteran's disability was the result of such 
exposure."

At his February 1998 hearing, the veteran indicated that he 
felt that he was much closer to the shots in Operation 
Crossroads and that his radiation dose should have been 
higher than the estimate.  The veteran also stated that he 
first experienced problems with his back in 1964.  The 
veteran further stated that he first noticed the problems 
which eventually resulted in a finding of sterility in 1948 
or 1949.

The Board notes that while skin cancer is considered a 
radiogenic disease, loss of teeth, loss of left kidney, 
sterility, and disintegrating discs are not on the list of 
those diseases which are deemed to be radiogenic diseases.  
Furthermore, there is no competent medical evidence of record 
which relates those conditions to the veteran's exposure to 
ionizing radiation such that they may be considered to be 
radiogenic diseases.



A.  Loss of Teeth, Loss of Left Kidney, Sterility, and 
Disintegrating Discs.

The Board finds that there is no record of treatment or 
complaint of loss of teeth, loss of left kidney, sterility, 
or disintegrating discs in service.  Furthermore, there is no 
competent medical evidence showing that loss of teeth, loss 
of left kidney, sterility, or disintegrating discs was 
incurred in or aggravated by service or is proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service, to include exposure to ionizing 
radiation.  In addition, there is no evidence of record 
showing that cardiovascular-renal disease, calculi of the 
kidneys, nephritis, or arthritis manifested to a compensable 
degree within one year following the veteran's separation 
from service.  Furthermore, the Board finds that there is no 
nexus between those current disabilities and the veteran's 
service.  Thus, the Board finds that the veteran's claims of 
entitlement to service connection for loss of teeth, loss of 
left kidney, sterility, and disintegrating discs secondary to 
exposure to ionizing radiation fail to show the required 
elements of a well grounded claim and must be denied.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

While the Board notes that the veteran was treated for mumps 
in service and that sterility is among the possible 
consequences of mumps, there is no medical evidence of record 
which relates the veteran's sterility to his inservice 
treatment for mumps.  Therefore, the claim is not well 
grounded as there is no competent medical evidence to provide 
a nexus between any current sterility and any inservice 
mumps.  A medical opinion relating those two would be 
necessary in order for the claim to be found to be well 
grounded.  The Board has considered this avenue of 
entitlement as well as whether the veteran may be entitled to 
service connection for sterility as secondary to exposure to 
ionizing radiation.  However, in the absence of competent 
medical evidence establishing a nexus between any current 
sterility and the veteran's service or his exposure to 
radiation or mumps in service, the Board finds that claim to 
be not well grounded.

B.  Skin Cancer

The Board has also considered the veteran's claim of 
entitlement to skin cancer secondary to exposure to ionizing 
radiation pursuant to the protocols established for 
consideration of claims based upon exposure to radiation 
where a radiogenic disease is shown.  The veteran was 
provided the appropriate development of his claim of 
entitlement to service connection for the radiogenic disease 
of skin cancer secondary to exposure to radiation.  A dose 
estimate was obtained, and a medical opinion regarding 
whether that dose of radiation exposure would result in the 
veteran's skin cancer was also obtained from the 
Undersecretary for Health.  That medical opinion found it 
unlikely that the veteran's estimated dose of radiation could 
have resulted in his skin cancer.  Furthermore, there is no 
competent medical evidence of record which demonstrates any 
nexus, or connection, between the veteran's skin cancer and 
his service or which shows that his skin cancer is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, to include his 
inservice exposure to radiation.

The Board finds that the competent medical evidence does not 
show that the veteran was treated for skin cancer in service, 
or that any current skin cancer was incurred in or aggravated 
by service or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service, to 
include exposure to radiation.  Therefore, the Board finds 
that claim to be not well grounded as there is no nexus 
between the current disability and that veteran's service, 
and the claim must be denied.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

C.  Conclusion

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the November 1994 statement 
of the case, the November 1997 supplemental statement of the 
case, the October 1999 supplemental statement of the case, 
and in this decision.

The appellant has alleged his loss of teeth, loss of left 
kidney, sterility, and disintegrating discs are the result of 
exposure to radiation.  However, the Board notes that a 
claimant would not meet the criteria for establishing service 
connection by presenting lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In fact, the United 
States Court of Veterans Appeals has found that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under § 5107(a); and that if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 611 (1992).  The medical evidence of record does not 
show any competent evidence that the veteran's loss of teeth, 
loss of left kidney, sterility, disintegrating discs, or skin 
cancer is the result of his service, or of exposure to 
radiation while in service.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet. App 384 
(1995) (en banc) (where a Board decision disallows a claim on 
the merits and the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm the Board's 
decision on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal of the veteran's 
claims because the claims are not well grounded is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

New and material evidence has been submitted to reopen claims 
of entitlement to service connection for skin cancer, loss of 
left kidney, sterility, and disintegrating discs secondary to 
exposure to ionizing radiation, and those claims are 
reopened.

The veteran's claims of entitlement to service connection for 
loss of teeth, loss of left kidney, sterility, disintegrating 
discs, and skin cancer secondary to exposure to ionizing 
radiation are denied because the claims are not well 
grounded.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

